United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                         June 25, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 06-41535
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

   JUAN GUTIERREZ-ARRIAGA, also known as Juan Ramirez-Arriaga,

                                                 Defendant-Appellant.



           Appeal from the United States District Court
                 for the Southern District of Texas
                            (1:06-CR-370)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Juan Gutierrez-Arriaga was convicted of one count of illegal

reentry into the United States following an aggravated-felony

conviction, and sentenced to 37 months’ imprisonment.

     Gutierrez-Arriaga   contends   his   sentence   is    unreasonable

because the district court failed to accord proper weight to the

sentencing factors in 18 U.S.C. § 3553.        This assertion lacks

merit.   When a sentence is within a properly calculated guidelines

range, our court infers that the requisite sentencing factors were


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
considered and gives great deference to that sentence.                          E.g.,

United States v. Mares, 402 F.3d 511, 519 (5th Cir.), cert. denied,

126 S. Ct. 43 (2005).           The record shows:          the district court gave

due   weight    to   the   §    3553    factors;     and    the    sentence    is   not

unreasonable.

      Gutierrez-Arriaga challenges the constitutionality of 8 U.S.C.

§   1326(b)’s    treatment       of    prior   felony      and    aggravated   felony

convictions as sentencing factors rather than elements of the

offense   that   must      be   found    by    a   jury.      This   constitutional

challenge is foreclosed by Almendarez-Torres v. United States, 523

U.S. 224, 235 (1998). Gutierrez-Arriaga properly concedes this; he

raises the issue only to preserve it for further review.

                                                                              AFFIRMED




                                           2